          Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 1 of 29




                            TN   THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                        AT1TTN DTVESTON
                                                                                                               i   Ij            P    12:   5g

UNITED STATES OF AMERICA,                                        §         No    1   18 CV 00675                           r
  ex rel. AJIT PAT, Chair,                                       §
  FEDERAL COMMUNICATIONS                                         §
  COMMISSION (FCC),                                              §         NO CONSENT TO ARBITRAT ON
      a public, charitable trust, and                            §
      a non-beneficiary,                                         §
                                                                 §
         Plaintiff,                                              §         NO CONSENT TO NON-
                                                                 §            JUDICIAL DECISION-MAKING
v.                                                               §            INCLUDING MAGISTRATE
                                                                 §            PARTICIPATION
WALTER OLENICK, and                                              §
M. RAE NADLER-OLENICK,                                           §
     non-fiduciaries,                                            §
                                                                 §
          Respondents.                                           §



                          RESPONDENTS' ORIGINAL COUNTERCLAIM

      COME NOW WALTER OLENICK and M. RAE NADLER-OLENICK, husband

and wife, THE OLENICKS, Respondents, who assert their Original Counterclaim

against USOA as follows:

     USOA insists on a pleading, so how about this for starters.

                                                  Table of Contents
RESPONDENTS' ORIGINAL COUNTERCLAIM .............................................................                                 1



Counter-Claim         1      Frivolous Suit .................................................................................... 3

Counter-Claim         2Violation of Right Not to Contract / Agree / Consent WALTER                        -
OLENICK ......................................................................................................................... 4

Counter-Claim         3
              Violation of Right Not to Contract / Agree / Consent M. RAE                                 -
NADLER-OLENICK ......................................................................................................... 7


ORIGINAL COUNTER-CLAIM (THE OLENTCKS)
                                              No commercial nexus
          Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 2 of 29




Counter-Claim        4                            - WALTER OLENICK ................... 9
                           Violation of Right of Association

Counter-Claim 5 Violation of Right of Association - M. RAE NADLER-OLENICK. ...11

Counter-Claim 6 Violation of Right to Contract - WALTER OLENICK ...................... 13

Counter-Claim 7 Violation of Right to Contract - M. RAE NADLER-OLENICK ......... 16

Regarding Medium of Exchange .................................................................................... 18

Requestfor Relief .......................................................................................................... 18

§ 1746 Declaration - WALTER OLENICK ..................................................................... 19
§ 1746 Declaration - M. RAE NADLER-OLENICK ........................................................ 20

CERTIFICATE OF SERVICE ......................................................................................... 21




ORIGINAL COUNTER-CLAIM                  (THE OLENICKS)                                                                       2
                                             No commercial nexus
          Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 3 of 29




                                 Counter-Claim 1
                                  Frivolous Suit.
1.   USOA, as Plaintiff, has waived immunity.

2.   USOA's suit asserts semantics and conclusions of law, no material facts.

3.   USOA has no facts to assert that associate THE OLENICKS, or either of them,

with ownership of a frequency.

     A. Ownership of the land is   an extremely far cry from ownership of the
frequency created by althe party renting the apartment from which come the wires
to an antenna mounted on the tower.

     B. Ownership of the building on the land is an extremely far cry from

ownership of the frequency created by a/the party renting the apartment from

which come the wires to an antenna mounted on the tower.

     C.   Ownership of the tower on the land on which the antenna is placed is an

extremely far cry from ownership of the frequency created by a/the party renting

the apartment from which come the wires to an antenna mounted on the tower.

     D. In 2011, seven   years ago, this very court declared and confirmed
frequency ownership interests, and THE OLENICKS were not on that list.
     E. In 2013, five years ago, when the FCC first contacted THE OLENICKS, the

FCC confessed, in writing, having no commercial nexus with THE OLENICKS.

4.   USOA has not asserted and can never assert, truthfully, any facts that in any

way, shape, manner, or form, associate THE OLENICKS, or either of them, with

ownership of any frequency, much less 90.1 FM, in 2013, or at any other time.



ORIGINAL COUNTER-CLAIM (THE      OLENICKS)                                           3
                               No commercial nexus
        Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 4 of 29




5.   USOA, if it were an individual, would be liable for filing a totally groundless,

frivolous lawsuit.

6.   For USOA's totally and completely frivolous and groundless suit, THE

OLENICKS demand the amount USOA demands. Fifteen thousand dollars

($15,000), to be paid by either the party/client, the attorney(s) of Record, or both,

jointly and severally.



                              Counter-Claim         2
             Violation of Right Not to Contract I Agree / Consent -
                                 WALTER OLENICK.

7.   USOA, as Plaintiff, has waived immunity.

8.   The right not to contract I agree / consent is a fundamental right, recognized

both in the laws of Texas and of the United States.

9.   USOA has no more facts connecting THE OLENICKS with ownership of a

frequency now than they (or FCC) had in 2013 when the FCC was prompted to
"investigate" the competition in Austin regarding the ownership and use of 90.1 FM.

10. When this started, in 2013, THE OLENICKS refused to consent to being

regulated by the FCC.

11. Throughout the several efforts, whether by FCC or USOA, to try to entice THE

OLENICKS to consent to being regulated, THE OLENICKS have repeatedly

refused to consent.

12. THE OLENICKS even requested from the FCC what the basis was for the

FCC's assertion of a commercial nexus. The FCC's Response?        See   attached. In

ORIGINAL COUNTER-CLAIM (THE OLENICKS)                                                   4
                                No commercial nexus
       Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 5 of 29




short, no commercial nexus, as confessed by the FCC from the start.

13. Has USOA stopped harassing, intimidating, and/or retaliating against THE

OLENICKS? Nope. USOA, directly and on behalf of the FCC, has repeatedly

contacted THE OLENICKS regarding the matter, including the use of the U.S.

Postal Service, repeatedly asserted the claims of the nature documented in the

Original Complaint, and has now filled this totally and completely frivolous and

groundless lawsuit, all over a claim of $15K for which USOA (FCC) never had a

lawful, competent, legit claim.

14. THE OLENICKS have        at all times asserted their right not to contract / agree /
consent to being regulated by the FCC. THE OLENICKS are not now claiming, and

have never claimed, any ownership interest, thus use, of a frequency.

15. Relentlessly, and even despite the FCC's confession, from the start, of there

being no commercial nexus, USOA has continued its barrage of frivolous and

groundless charges against THE OLENICKS, into the teeth of THE OLENICKS'

affirmative assertions of their right(s) not to contract / agree / consent regarding

being regulated by the FCC over ownership and use of a frequency.

16. As detailed in THE OLENICKS' Rule 12 Motions, even USOA and             this very
court declared, in 2011, that the ownership of 90.1 FM was not in any way, shape,
manner, or form owned, in whole or even in part, by THE OLENICKS.

17. Yet, here's this suit.

18. For USOA's intentional harassment, intimidation, and/or retaliation against

WALTER OLENICK, for his repeated, and necessarily so, assertion of his right not


ORIGINAL COUNTER-CLAIM (THE         OLENICKS)                                              5
                                  No commercial nexus
       Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 6 of 29



to contract / agree / consent to being regulated by the FCC, WALTER OLENICK

demands actual damages of one million dollars ($1,000,000).

19. USOA's claim is "quasi-criminal," the very nature of which claim intends to

stigmatize an individual's credibility, social acceptability, commercial associations,

and reputation, generally.

20. It's typically the case that punitive damages are a no-go against a governmental

entity, but there are exceptions. USOA can't pretend to be the bastion of protection

of individual rights as the cover story for malicious abuse of those who assert those

rights. USOA has acted with wanton, depraved, egregious, mind-boggling, reality-

defiant, even conscience-shocking relentlessness and non-derailable intent in

pursuit of its totally frivolous and groundless claims against THE OLENICKS.
Seven years ago, this court declared and confirmed judicially that THE

OLENICKS were not owners of the frequency. The FCC confessed five years ago,

in writing, to having no commercial nexus to enforce. For USOA's willful or reckless

acts of managerial employees (to include attorneys), wanton, depraved, reckless or

careless or callous or gross disregard, gross negligence, reckless or willful

indifference for and regarding WALTER OLENICK's right not to contract / agree /

consent to being regulated under Sixth Plank policy by the FCC, WALTER

OLENICK demands one million dollars ($1,000,000) in punitive damages.

21. Chronological maturity shouldn't matter in such fact patterns, but since TEXAS

recognizes punishment enhancement for certain criminal conduct where the target

is aged 65 or older, it's fully recognized in TEXAS that those of that chronological


ORIGINAL COUNTER-CLAIM (THE      OLENICKS)                                               6
                               No commercial nexus
       Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 7 of 29




maturity are given some additional measure of protection under the law. That

WALTER OLENICK is at least 65, and has been from the time all this started,

should be a material factor in the punitive damages analysis.

22. Another factor to consider in the punitive damages analysis is USOA's

motivation for proceeding with this frivolous suit. When 90.1 FM was owned

independently, the programming included "The Alex Jones Show." As confessed in

the ridiculously overplayed news flash accompanying the filing of this suit, USOA's

motive is to take Alex Jones' programming off the air. While that does affect THE

OLENICKS' right(s) of association and right(s) to contract, more significantly it

squarely reflects on USOA's intentional rights-hating motive of everything going on

here via USOA's officers, agents, and employees.



                              Counter-Claim        3
            Violation of Right Not to Contract I Agree I Consent -
                           M. RAE NADLER-OLENICK.

23. USOA, as Plaintiff, has waived immunity.

24. Paragraphs 8. to 17. are included here.

25. For TJSOA's intentional harassment, intimidation, and/or retaliation against M.

RAE NADLER-OLENICK, for her repeated, and necessarily so, assertion of her

right not to contract / agree I consent to being regulated by the FCC, M. RAE
NADLER-OLENICK demands actual damages of one million dollars ($1,000,000).

26. USOA's claim is "quasi-criminal," the very nature of which claim intends to

stigmatize an individual's credibility, social acceptability, commercial associations,


ORIGINAL COUNTER-CLAIM     (THE OLENICKS)                                                7
                               No commercial nexus
       Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 8 of 29




and reputation, generally.

27. It's typically the case that punitive damages are a no-go against a governmental

entity, but there are exceptions. USOA can't pretend to be the bastion of protection

of individual rights as the cover story for malicious abuse of those who assert those

rights. USOA has acted with wanton, depraved, egregious, mind-boggling, reality-

defiant, even conscience-shocking relentlessness and non-derailable intent in

pursuit of its totally frivolous and groundless claims against THE OLENICKS.
Seven years ago,   this court declared and confirmed judicially that THE
OLENICKS were not owners of the frequency. The FCC confessed five years ago,

in writing, to having no commercial nexus to enforce. For USOA's willful or reckless

acts of managerial employees (to include attorneys), wanton, depraved, reckless or

careless or callous or gross disregard, gross negligence, reckless or willful

indifference for and regarding M. RAE NADLER-OLENICK's right not to contract I

agree I consent to being regulated under Sixth Plank policy by the FCC, M. RAE

NADLER-OLENICK demands one million dollars ($1,000,000) in punitive damages.

28. Chronological maturity shouldn't matter in such fact patterns, but since TEXAS

recognizes punishment enhancement for certain criminal conduct where the target

is aged 65 or older, it's fully recognized in TEXAS that those of that chronological

maturity are given some additional measure of protection under the law. That M.
RAE NADLER-OLENICK is         at least 65, and has been from the time all this started,
should be a material factor in the punitive damages analysis.

29. Another factor to consider in the punitive damages analysis is USOA's


ORIGINAL COUNTER-CLAIM (THE      OLENICKS)                                              8
                               No commercial nexus
       Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 9 of 29




motivation for proceeding with this frivolous suit. When 90.1 FM was owned

independently, the programming included "The Alex Jones Show." As confessed in

the ridiculously overplayed news flash accompanying the filing of this suit, USOA's

motive is to take Alex Jones' programming off the air. While that also affects THE

OLENICKS' right(s) of association and right(s) to contract, more significantly it

squarely reflects on USOA's intentional rights-hating motive of everything going on

here via USOA's officers, agents, and employees.




                                Counter-Claim      4
                        Violation of Right of Association
                                WALTER OLENICK.

30. USOA, as Plaintiff, has waived immunity.

31. The right of association is a fundamental right, recognized both in the laws of

Texas and of the United States.

32. USOA's motive, as confessed in the news flash    that accompanied USOA's filing
of this suit, is to take Alex Jones' programming off the air.

33. THE OLEN]ICKS fully support what Alex is doing in the way of getting

information disseminated that isn't provided by main stream media programming.

34. To try to take Alex Jones' programming off the air is to interfere with WALTER

OLENICK's right of association with those who have gone to the trouble they have

to get Alex Jones' programming available to those interested in the Austin area.

35. For USOA's intentional harassment, intimidation, and/or retaliation against


ORIGINAL COUNTER-CLAIM (THE OLENICKS)                                                 9
                               No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 10 of 29




WALTER OLENICK, for his assertion of his right of association with those who

support what Alex Jones is doing, WALTER OLENICK demands actual damages of

one million dollars ($1,000,000).

36. USOA's claim is "quasi-criminal." the very nature of which claim intends to

stigmatize an individual's credibility, social acceptability, commercial associations,

and reputation, generally.

37. It's typically the case that punitive damages are a no-go against a governmental

entity, but there are exceptions. USOA can't pretend to be the bastion of protection

of individual rights as the cover story for malicious abuse of those who assert those

rights. USOA has acted with wanton, depraved, egregious, mind-boggling, reality-

defiant, even conscience-shocking relentlessness and non-derailable intent in

pursuit of its totally frivolous and groundless claims against THE OLENICKS.
Seven years ago, this court declared and confirmed judicially that THE

OLENICKS were not owners of the frequency. The FCC confessed five years ago,

in writing, to having no commercial nexus to enforce. For USOA's willful or reckless

acts of managerial employees (to include attorneys), wanton, depraved, reckless or

careless or callous or gross disregard, gross negligence, reckless or willful

indifference for and regarding WALTER OLENICK's right of association with those

who support what Alex Jones is doing, WALTER OLENICK demands one million

dollars ($1,000,000) in punitive damages.

38. Chronological maturity shouldn't matter in such fact patterns, but since TEXAS

recognizes punishment enhancement for certain criminal conduct where the target


ORIGINAL COUNTER-CLAIM (THE      OLENICKS)                                           10
                               No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 11 of 29




is aged 65 or older, it's fully recognized in TEXAS   that those of that chronological
maturity are given some additional measure of protection under the law. That
WALTER OLENICK is at least 65, and has been from the time all this started,

should be a material factor in the punitive damages analysis.

39. Another factor to consider in the punitive damages analysis is USOA's

motivation for proceeding with this frivolous suit. When 90.1 FM was owned

independently, the programming included "The Alex Jones Show." As confessed in

the ridiculously overplayed news flash accompanying the filing of this suit, USOA's

motive is to take Alex Jones' programming off the air. While this also affects THE

OLE NICKS' right(s)   not to contract and right(s) to contract, more significantly it
squarely reflects on USOA's intentional rights-hating motive of everything going on

here via USOA's officers, agents, and employees.


                                Counter-Claim         5
                        Violation of Right of Association
                           M. RAE NADLER-OLENICK.

40. USOA, as Plaintiff, has waived immunity.

41. The right of association is a fundamental right, recognized both in the laws of

Texas and of the United States.

42. USOA's motive, as confessed in the news flash     that accompanied USOA's filing
of this suit, is to take Alex Jones' programming off the air.

43. THE OLENICKS fully support what Alex is doing in the way of getting

information disseminated that isn't provided by main stream media programming.


ORIGINAL COUNTER-CLAIM (THE OLENICKS)                                                    11
                               No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 12 of 29




44. To try to take Alex Jones' programming off the air is to interfere with M. RAE

NADLER-OLENICK's right of association with those who have gone to the trouble

they have to get Alex Jones' programming available to those interested in the

Austin area.

45. For USOA's intentional harassment, intimidation, andlor retaliation against M.

RAE NADLER-OLENICK, for her assertion of her right of association with those

who support what Alex Jones is doing, M. RAE NAIDLER-OLENICK demands

actual damages of one million dollars ($1,000,000).

46. USOA's claim is "quasi-criminal," the very nature of which claim intends to

stigmatize an individual's credibility, social acceptability, commercial associations,

and reputation, generally.

47. It's typically the case   that punitive damages are a no-go against a governmental
entity, but there are exceptions. USOA can't pretend to be the bastion of protection

of individual rights as the cover story for malicious abuse of those who assert those

rights. USOA has acted with wanton, depraved, egregious, mind-boggling, reality-

defiant, even conscience-shocking relentlessness and non-derailable intent in

pursuit of its totally frivolous and groundless claims against THE OLENICKS.
Seven years ago,   this court declared and confirmed judicia fly that THE
OLENICKS were not owners of the freguency. The FCC confessed five years ago,

in writing, to having no commercial nexus to enforce. For USOA's willful or reckless

acts of managerial employees (to include attorneys), wanton, depraved, reckless or

careless or callous or gross disregard, gross negligence, reckless or willful


ORIGINAL COUNTER-CLAIM         (THE OLENTCKS)                                        12
                                  No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 13 of 29




indifference for and regarding M. RAE NADLER OLENICK's right of association

with those who support what Alex Jones is doing, M. RAE NADLER OLENICK

demands one miffion dollars ($1,000,000) in punitive damages.

48. Chronological maturity shouldn't matter in such fact patterns, but since TEXAS

recognizes punishment enhancement for certain criminal conduct where the target

is aged 65 or older, it's fully recognized in TEXAS that those of that chronological

maturity are given some additional measure of protection under the law. That M.

RAE NADLER-OLENICK is         at least 65, and has been from the time all this started,
should be a material factor in the punitive damages analysis.

49. Another factor to consider in the punitive damages analysis is USOA's

motivation for proceeding with this frivolous suit. When 90.1 FM was owned

independently, the programming included "The Alex Jones Show." As confessed in

the ridiculously overplayed news flash accompanying the filing of this suit, USOA's

motive is to take Alex Jones' programming off the air. While this also affects THE

OLENICKS' right(s) not to contract and right(s) to contract, more significantly it

squarely reflects on USOA's intentional rights-hating motive of everything going on

here via USOA's officers, agents, and employees.




                                Counter-Claim      6
                         Violation of Right to Contract -
                               WALTER OLENICK.

50. USOA. as Plaintiff, has waived immunity.


ORIGINAL COUNTER-CLAIM (THE      OLENICKS)                                             13
                               No conunercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 14 of 29



51. The right to contract is a fundamental right, recognized both in the laws of

Texas and of the United States.

52. USOA's motive, as confessed in the news flash that accompanied USOA's filing

of this suit, is to take Alex Jones' programming off the air.

53. Those who set up the electronics that creates the freuencv and its

programming rented an apartment from THE OLENICKS. THE OLENICKS have

the right to contract with those renters.

54. To try to take Alex Jones' programming off the air is to interfere with WALTER

OLENICK's right to contract with those who maintain the programming that

includes "The Alex Jones Show" for those interested in the Austin area. Those folks

are exercising their right of free speech.

55. For USOA's intentional harassment, intimidation, andlor retaliation against

WALTER OLENICK, for his assertion of his right to contract with those who

provide Alex Jones' programs, WALTER OLENICK demands actual damages of one

million dollars ($1,000,000).

56. USOA's claim is "quasi-criminal," the very nature of which claim intends to

stigmatize an individual's credibility, social acceptability, commercial associations,

and reputation, generally.

57. It's typically the case   that punitive damages are a   no-go against a governmental

entity, but there are exceptions. USOA can't pretend to be the bastion of protection

of individual rights as the cover story for malicious abuse of those who assert those

rights. USOA has acted with wanton, depraved, egregious, mind-boggling, reality-

ORIGINAL COUNTER-CLAIM (THE         OLENICKS                                          14
                                  No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 15 of 29




defiant, even conscience-shocking relentlessness and non-derailable intent in

pursuit of its totally frivolous and groundless claims against THE OLE NICKS.
Seven years ago, this court declared and confirmed judicially that THE

OLENICKS were not owners of the frequency. The FCC confessed five years ago,

in writing, to having no commercial nexus to enforce. For USOA's willful or reckless

acts of managerial employees (to include attorneys), wanton, depraved, reckless or

careless or callous or gross disregard, gross negligence, reckless or willful

indifference for and regarding WALTER OLENICK's right to contract, WALTER

OLENICK demands one million dollars ($1,000,000) in punitive damages.

58. Chronological maturity shouldn't matter in such fact patterns, but since TEXAS

recognizes punishment enhancement for certain criminal conduct where the target

is aged 65 or older, it's fully recognized in TEXAS that those of that chronological

maturity are given some additional measure of protection under the law. That

WALTER OLENICK is at least 65, and has been from the time all this started,

should be a material factor in the punitive damages analysis.

59. Another factor to consider in the punitive damages analysis is USOA's

motivation for proceethng with this frivolous suit. When 90.1 FM was owned

independently, the programming included "The Alex Jones Show." As confessed in

the ridiculously overplayed news flash accompanying the filing of this suit, USOA's

motive is to take Alex Jones' programming off the air. While this also affects THE

OLENICKS' right(s) not to contract and right(s) of association, more significantly it

squarely reflects on USOA's intentional rights-hating motive of everything going on

ORIGINAL COUNTER-CLAIM (THE OLENICKS1                                                  15
                               No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 16 of 29



here via USOA's officers, agents, and employees.



                                 Counter-Claim     7
                          Violation of Right to Contract -
                           M. RAE NAILER-OLENICK.

60. USOA, as Plaintiff, has waived immunity.

61. The right to contract is a fundamental right, recognized both in the laws of

Texas and of the United States.

62. USOA's motive, as confessed in the news flash that accompanied USOA's filing

of this suit, is to take Alex Jones' programming off the air.

63. Those who set up the electronics that creates the   frequency and its
programming rented an apartment from THE OLENICKS. THE OLENICKS have

the right to contract with those renters.

64. To try to take Alex Jones' programming off the air is to interfere with M. RAE

NADLER-OLENICK's right to contract with those who maintain the programming

that includes "The Alex Jones Show" for those interested in the Austin area. Those
folks are exercising their right of free speech.

65. For USOA's intentional harassment, intimidation, and/or retaliation against M.

RAE NADLER-OLENICK, for her assertion of her right to contract with those who

provide Alex Jones' programs, M. RAE NADLER-OLENICK demands actual

damages of one million dollars ($1,000,000).

66. USOA's claim is "quasi-criminal," the very nature of which claim intends to

stigmatize an individual's credibility, social acceptability, commercial associations,


ORIGINAL COUNTER-CLAIM (THE OLENTCKS)                                                16
                                No commercial nexus
       Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 17 of 29



and reputation, generally.

67. It's typically the case   that punitive damages are a no-go against a governmental
entity, but there are exceptions. USOA can't pretend to be the bastion of protection

of individual rights as the cover story for malicious abuse of those who assert those

rights. USOA has acted with wanton, depraved, egregious, mind-boggling, reality-

defiant, even conscience-shocking relentlessness and non-derailable intent in

pursuit of its totally frivolous and groundless claims against THE OLENICKS.

Seven years ago, this court declared and confirmed judicially that THE

OLENICKS were not owners of the frequency. The FCC confessed five years ago,

in writing, to having no commercial nexus to enforce. For USOA's willful or reckless

acts of managerial employees (to include attorneys), wanton, depraved, reckless or

careless or callous or gross disregard, gross negligence, reckless or willful

indifference for and regarding M. RAE NADLER-OLENICK's right to contract, M.

RAE NADLER-OLENICK demands one million dollars ($1,000,000) in punitive

damages.

68. Chronological maturity shouldn't matter in such fact patterns, but since TEXAS

recognizes punishment enhancement for certain criminal conduct where the target

is aged 65 or older, it's fully recognized in TEXAS that those of that chronological

maturity are given some additional measure of protection under the law. That M.
RAE NADLER-OLENICK is            at least 65, and has been from the time all this started,
should be a material factor in the punitive damages analysis.

69. Another factor to consider in the punitive damages analysis is USOA's


ORIGINAL COUNTER-CLAIM (THE OLENICKS)                                                   17
                                  No commercial nexus
         Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 18 of 29




motivation for proceeding with this frivolous suit. When 90.1 FM was owned

independently, the programming included "The Alex Jones Show." As confessed in

the ridiculously overplayed news flash accompanying the ffling of this suit, USOA's

motive is to take Alex Jones' programming off the air. While this also affects THE

OLENICKS' right(s) not to contract and right(s) of association, more significantly it

squarely reflects on USOA's intentional rights-hating motive of everything going on

here via USOA's officers, agents, and employees.

                         Regarding Medium of Exchange.
70. Should the present debt-based system fail or be replaced, THE OLENICKS will

accept the commercial purchasing-value (market value) equivalent, including gold

and/or silver Coin, e.g., Double Eagles, minted by The Treasury.


                                  Request for Relief
    THE OLENICKS request as follows:

    A.   That this court order USOA to pay the damages claims asserted, with all

applicable interest and costs.

    B. That THE OLENICKS be awarded any and all other relief,       at law, in equity,
or sui generis to which they may show themselves justly entitled.

    Respectfully submitted,

                                                    Qa 7tad&
    Is! Walt Olenick                       Is! M. Rae Nadler-Olenick
    WALTER OLENICK                         M. RAE NADLER-OLENICK
    P.O. Box 7486                          P.O. Box 7486
    Austin, Texas 78713                    Austin, Texas 78713

ORIGINAL COUNTER-CLAIM     (THE OLENICKS)                                            18
                                 No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 19 of 29




                    §   1746 Declaration WALTER OLENICK

    Per 28 U.S.C. § 1746, and under the laws of perjury of the United States, I,
WALTER OLENICK, depose and declare (or certify, verify or state), that I am at
least 21 years of age, in fact, I am more than 65 years of age, that I am competent to
make this Affidavit / Declaration, that I have personal knowledge of these facts, and
that these facts are true and correct.
   The facts asserted in this pleading are true and correct.

    My wife and I own the land, consisting of two adjacent lots, both developed with
apartment builthngs, on which stands the tower used by those who owned 90.1 FM
to mount their antenna.

    Neither one of us has ever consented to being regulated by the FCC for any
purpose.

    Neither one of us has ever asserted a private ownership interest in 90.1 FM or
in any other frequency for that matter.

   It's just very embarrassing to be charged "quasi-criminally," all the more so
where the FCC has already admitted, in writing, that there's no commercial nexus.

   Attached as Exhibit 2 is a true and correct copy of my FOIA Request sent to the
FCC requesting the FCC's documents and other information based on which they
assert a commercial nexus involving me.
Further, Declarant sayeth not.

Executed on this the 2d day of October, 2018


                                                 Is! Walt Olenick
                                                WALTER OLENICK, Declarant




ORIGINAL COUNTER-CLAIM (THE      OLENICKS)                                          19
                               No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 20 of 29




               §   1746 Declaration   M. RAE NADLER-OLENICK

   Per 28 U.S.C.    §1746, and under the laws of perjury of the United States, I, M.
RAE NADLER-OLENICK, depose and declare (or certify, verify or state), that I am
at least 21 years of age, in fact, I am more than 65 years of age, that I am competent
to make this Affidavit I Declaration, that I have personal knowledge of these facts,
and that these facts are true and correct.

   The facts asserted in this pleading are true and correct.

   My husband and I own the land, consisting of two adjacent lots, both developed
with apartment buildings, on which stands the tower used by those who owned 90.1
FM to mount their antenna.

    Neither one of us has ever consented to being regulated by the FCC for any
purpose.

    Neither one of us has ever asserted a private ownership interest in 90.1 FM or
in any other frequency for that matter.

   It's just very embarrassing to be charged "quasi-criminally," all the more so
where the FCC has already admitted, in writing, that there's no commercial nexus.

   Attached as Exhibit 1 is a true and correct copy of my FOIA Request sent to the
FCC requesting the FCC's documents and other information based on which they
assert a commercial nexus involving me.
    Attached as Exhibit 3 is a true and correct copy of the FCC's initial response to
our FOIA requests.

   Attached as Exhibit 4 is a true and correct copy of the FCC's response to our
FOTA requests along with the envelope. Amongst all the static from the
unilaterally asserted "operation" and "broadcasting," generic legal conclusions found
in truism statements for which there are no facts, CARLSON confesses that there
are no signed agreements with us about anything.

Further, Declarant sayeth not.
Executed on this the 2d day of October, 2018
                                               ?/-.   414&
                                                Is! M. Rae Nadler-Olenick
                                                                                            '--
                                               M. RAE NADLER-OLENICK,
                                                Declarant

ORIGINAL COUNTER-CLAIM (THE     OLENICKS)                                              20
                              No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 21 of 29




                          CERTIFICATE OF SERVICE

    By my signature below, I certify that on this the 2d day of October, 2018, I
have served a true and correct copy of this Original Counter-Claim on the following
by Priority Mail or Certified Mail and have delivered the original and one copy to
the court:

GARY W. WRIGHT
Assistant United States Attorney
601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216

                                                     j7Zz                              ,&_cJ
                                               Is! M. Rae Nadler-Olenick
                                              M. RAE NADLER-OLENICK,
                                              Declarant




ORIGINAL COUNTER-CLAIM (THE OLENTCKS)                                             21
                               No commercial nexus
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 22 of 29




September 12, 2013

M. RAE NADLER OLENICK
                                                                    Ex.       1
P.O. Box 7486
Austin, Texas 78713


SEAN LEV. General Counsel
FCC
445 12th Street, S.W., Room 1-A836
Washington, DC 20554

Re:   Freedom of Information Act Request (FOIA) Request


Good morning:

Background.

        I have received a preposterous letter from someone claiming to be a "Resident
Agent" out of the Houston Office of the Enforcement Bureau. His reference number
is this: EB-FIELDSCR-13-000 10527.

      From information available online, it appears that the General Counsel
doubles as the FOIA Disclosure Officer. If that is an errant conclusion, please
forward this to the proper Disclosure Officer for the FCC.

       There is no need to contact me by telephone. The requested documents either
exist, and you'll provide them, or not, meaning there's nothing to provide. Please
document in writing any possible confusion experienced on your end by these two
very straightforward Requests.

FOJA REQUEST      1


       Requestor Type: Other. Please send me one copy of each document that
satisfies the following general description:

      Each document signed by me by which I have volunteered (agreed) to be
      regulated by the FCC at any time for any reason


FOIA REQUEST 2

      Requestor Type: Other. If different from the response to Request 1, please
send me one copy of each document that satisfies the following general description:
         Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 23 of 29

DISCLOSURE OFFICER(S), FCC                           NO COMMERCIAL NEXUS
September 12, 2013


         Each document on which the FCC relies to assert its/the claim that I have in
         any way consented to being regulated by the FCC


      I am ready, willing, and able to pay the costs of search and reproduction,
which reproduction cost I understand to be $0.10 per page. If it looks like either the
search time is going to exceed two hours or the number of pages is going to exceed
100, please let me know.

Per 28 U.S.C. § 1746, I, RAE OLENICK, depose and declare (certify, verify, or
state), under the penalty of perjury, that I am the person making this request, that
the address above is my address, that I am at least 21 years of age, that I am
competent to make this Declaration, and that I have personal knowledge of the
facts.


Executed on this the 11th day of September, 2013.



                                               Is! Rae Nadler Olenick
                                               M. RAE NADLER OLENICK
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 24 of 29




September 13, 2013

WALTER OLENICK                                                      Ex.      21
P.O. Box 7486
Austin, Texas 78713


SEAN LEV. General Counsel
FCC
445 12th Street, S.W., Room 1-A836
Washington, DC 20554

Re:   Freedom of Information Act Request (FOTA) Request


Good morning:

Background.

        I have received a preposterous letter from someone claiming to be a "Resident
Agent" out of the Houston Office of the Enforcement Bureau. His reference number
is this: EB-FIELDSCR-13-00010527.

      From information available online, it appears that the General Counsel
doubles as the FOIA Disclosure Officer. If that is an errant conclusion, please
forward this to the proper Disclosure Officer for the FCC.

        There is no need to contact me by telephone. The requested documents either
exist, and you'll provide them, or not, meaning there's nothing to provide. Please
document in writing any possible confusion experienced on your end by these two
very straightforward Requests.

FOJA REQUEST      1


       Requestor Type: Other. Please send me one copy of each document that
satisfies the following general description:

      Each document signed by me by which I have volunteered (agreed) to be
      regulated by the FCC at any time for any reason


FOIA REQUEST 2

      Requestor Type: Other. If different from the response to Request 1, please
send me one copy of each document that satisfies the following general description:
         Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 25 of 29

DISCLOSURE OFFICER(S). FCC                              NO COMMERCIAL NEXUS
September 11, 2013


         Each document on which the FCC relies to assert its/the claim that I have in
         any way consented to being regulated by the FCC


      I am ready, willing, and able to pay the costs of search and reproduction.
which reproduction cost I understand to be $0.10 per page. If it looks like either the
search time is going to exceed two hours or the number of pages is going to exceed
100. please let me know.

Per 28 U.S.C. § 1746, I, WALTER OLENICK, depose and declare (certify, verify, or
state), under the penalty of perjury, that I am the person making this request. that
the address above is my address, that I am at least 21 years of age, that I am
competent to make this Declaration, and that I have personal knowledge of the
facts.


Executed on this the 12th day of September, 2013.



                                               Is!   Walter Olenick
                                               WALTER OLENICK
    Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 26 of 29

                      Federal Communications Commission
                            Washington, D.C. 2O54                          Ex. 3
                                   September 23, 2013




Walter Olenick
M. Rae Nadler Olenick
P.O.   Box 746
Austin,   TX 78713

Dear: Walter Olenick & M. Rae Nadler Olenick:

This acknowledges receipt of your Freedom of Information Act (FOIA) request filed with
the Federal Communications Commission. Your request has been assigned FOIA
Control number 2013-559. Agencies are allowed 20 working days to respond to your
request, extending this period for an additional 10 working days under certain
circumstances. See 5 U.S.C. § 552(a)(6)(A)(i) and 5 U.S.C. § 552(a)(6)(B)(i). We
anticipate responding to your request on 10/22/13. If, additional time is needed to
 respond to your request you will be notified.

If you have any questions concerning this notice, please call the FOIA Office at
202-418-0440.

FCC
FOIA Office
         Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 27 of 29




                                    Federal Communications Commission                                    4
                                            Enforcement Bureau
                                                   12 Street SW
                                             Washington. DC 20554

                                               September 26, 2013


 Walter Olenick
 M. Rae Nadler Olenick
 P.O. Box 7486
 Austin, TX 78713

                                                                              Re: FOIA Control No. 2013-559

         This is in response to your Freedom of Infonnation Act (FOJA) requests dated
                                                                                        September 13,
 2013 and received by the Commission's FOIA Office on September 18, 2013,
                                                                               seeking "each document
 signed by me by which 1 have volunteered (agreed) to be regulated by the FCC at
                                                                                   any time for any
 reason" and "each document on which the FCC relies to assert its/the claim that I
                                                                                   have in any way
 consented to being regulated by the FCC."

        We searched our files and found no documents signed by either of you.
                                                                                 Please understand that
the operation of AM and FM broadcast radio stations anywhere in the United
                                                                             States requires a license
issued by the FCC. Operation of such a station without a license violates Section 301
                                                                                      of the
Communications Act of 1934, as amended, 47 U.S.C. § 301. Information on how to obtain
                                                                                            such licenses
maybe found at
                hup:/fwww.fce.gov/guides/how-apply-radio-or-television-broadcast-station.

        For the purpose of fee assessment, you were categorized as an "all others" requester
                                                                                             who must
pay for search time in excess of two hours and for reproducing records in excess of 100
                                                                                        pages, 47
C.F.R. §0.470(aX3). Because our search took less than two hours and no records were
                                                                                       located, there are
no fees associated with processing your request.




 Two requests were submitted, one by Mr. Olenick and one by Mrs. Olenick,
                                                                          both seeking essentially the same
records. We have consolidated them for administrative convenience.
      Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 28 of 29




         The undersigned official is responsible for this action on your FOIA request. You may file an
application for review of this decision with the Commission's Office of General Counsel, 445 12th
Street, S.W., Washington. DC 20554, within 30 days of the date of this letter pursuant to Section 0.461(j)
of the Commission's Rules, 47 C.F.R. § 0.461(j).




                                                 Sincerely,




                                                 Dennis P. Canton
                                                 Regional Director, South Central Region
                                                 Enforcement Bureau

cc:     FOJA Officer (OMDIPERM)
Federal Comnurnicafton           Comiussiw
       Euformeit Rre*v
    3575 Koger B3vd., Ste.. 320                     II   II1IilIIIIIIIII IIIIIIII
        Iuktth (. 300%                                                                      O   2S0()
                                        '
                                                   ?O]       2D 0D112 D56    448            Ol593(G
                .Ll) k(
          (WFICIAI.  F3USIS
       Prnafty For Privatc   U   I4O)




                                                         R       (L(    /   (e/<
                                             (1i\H            f\FI(H/('/
                                                                        L



                                                                    I                   /
                                                                                    /


                                               j
                                                                                                        Case 1:18-cv-00675-LY Document 10 Filed 10/02/18 Page 29 of 29
